Citation Nr: 1044094	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for bilateral 
hearing loss.  

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is attributable to 
acoustic trauma during active service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veteran Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

II.  Decision  

The Veteran contends that service connection is warranted for his 
bilateral hearing loss.  At the January 2010 hearing, the Veteran 
testified that he was in a line company with the 101st Airborne, 
serving as a first machine gunner.  He explained that he 
constantly fired machine guns without the use of any hearing 
protection.  He recalled that on one occasion, the entire company 
lined up and fired all the ammunition they had on hand.  He 
referred to this incident as a "mad minute."  After discharge 
from service, the Veteran continued to experience hearing 
problems.  Service records reveal that the Veteran's military 
occupational specialty (MOS) was a light weapons infantryman.  
The Veteran contends that his bilateral hearing loss is a direct 
result of the activities he took part in during his active 
military service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also 
be granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Veteran maintains that he was exposed to acoustic trauma 
while he was in service.  Service treatment records are absent 
for any complaints, treatment, or diagnosis of hearing loss.  The 
Veteran denied having any ear, nose or throat trouble on his July 
1963 report of medical examination, and clinical evaluation of 
the ears were normal, as reflected on the July 1963 report of 
medical examination.  Additionally, audiometric testing conducted 
at discharge revealed normal hearing.  

Following separation from active service, the evidence of record 
demonstrates both positive and negative evidence of bilateral 
hearing loss.  Negative evidence is shown in the July 2008 VA 
examination report.  During the VA examination, the Veteran 
reported a history of acoustic trauma during his military 
service, while performing his military duties as a machine 
gunner.  He informed the VA examiner that no hearing protection 
was used during his military service.  After discharge from 
service, the Veteran stated he worked as a contractor and in 
sales and experienced no recreational noise exposure.  
Audiometric testing revealed bilateral sensorineural hearing 
loss, and the VA examiner concluded that his hearing loss is 
"less likely than not" due to his military service.  The VA 
examiner explained that the Veteran's hearing was normal at 
discharge, and the first complaints of hearing problems were not 
reported until 2002, according to the Veteran.  See the April 
2008 VA Form 21-4142 Authorization and Consent To Release 
Information To The Department of Veterans Affairs (VA).  Thus, 
there is no competent medical evidence of hearing loss prior to 
2002.  

In contrast, positive evidence is shown in a March 2008 private 
medical report from M.S., M.D.  Dr. M.S. noted that the Veteran 
has been under his care for long standing hearing loss since his 
military service.  He stated that the Veteran was a machine gun 
operator in service and has developed intermittent drainage in 
his left ear over the past few years.  The private physician 
diagnosed the Veteran with bilateral severe mid and high 
frequency hearing loss with some conductive component on the left 
side, and opined that his audiogram is typical of long standing 
exposure to loud sounds, "most likely during his service in the 
military."  

As a result, the Board finds that there is both positive and 
negative evidence of record.  The Board is certainly aware that 
service treatment records are absent for any complaints, 
treatment, or diagnosis of bilateral hearing loss to substantiate 
the Veteran's claim, and that the July 2008 VA examiner concluded 
that the Veteran's hearing loss is not due to the Veteran's 
history of military noise exposure.  However, given the medical 
statement which supports the Veteran's claim in conjunction with 
the Veteran's personal testimony during the January 2010 hearing, 
the Board finds that the positive and negative evidence is in 
equipoise.  Moreover, the Veteran's statements are consistent 
with the events of record.  While he is not medically trained, 
the Veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
hearing problems after service.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Additionally, at the January 
2010 hearing, the Veteran provided a statement as to continuity 
of symptomatology, stating that his bilateral hearing loss 
originated in service, but has progressively worsened since his 
discharge from service.  Again, the Board finds that the 
Veteran's statements are credible.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table) (Board must analyze the credibility and probative 
value of evidence).  The evidence of record is void of any 
intercurrent event or injury, and there is no evidence of record 
to suggest that the Veteran was exposed to post service 
occupational or recreational noise exposure.  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt exists because the 
approximate balance of positive and negative evidence, either 
qualitatively and quantitatively, does not satisfactorily prove 
or disprove the claim.  It is substantial doubt and one within 
the range of possibility as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  Given the facts of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds that 
the appeal is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
warranted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


